Mr. JUSTICE EBERSPACHER delivered the opinion of the court: This is an appeal by the State, pursuant to Supreme Court Rule 604 (Ill. Rev. Stat. 1973, ch. 110A, par. 604), from an order entered by the circuit court of Madison County granting the defendant’s, Cletis M. Dotsun’s, motion to suppress evidence. The State filed its brief on November 18, 1974. No brief was filed on behalf of defendant. On March 12, 1975, after the case was set for oral argument, the defendant’s counsel filed a motion to appear and argue on behalf of defendant-appellee, in which defendant’s counsel alleged that the sole issue was the voluntariness of the suppressed statement; that the defendant-appellee adopted the cases cited by the State in support of his position, and “that with the exception of cases that may have been decided between the time expiration for the filing of briefs herein the Defendant-Appellee would argue those cases cited by the State in support of the involuntariness position that the statements were involuntary.” No cases were cited in the motion. This court denied such motion. And, in an order entered March 19, 1975, after the State had presented its oral argument, this court ordered: “# 9 « that the Defendant-Appellee be and is hereby cited to show cause on or before the 11th day of April, 1975 why the order of the Circuit Court of Madison County entered on June 4, 1974 granting Defendant-Appellee’s motion to suppress should not be reversed by reason of the failure of said Defendant to file a brief in this cause. The defendant failed to comply with our citation to show cause. In view of this failure and the failure to file a brief in this cause we, in our discretion, reverse pro forma the order entered by the trial court granting the defendant’s motion to suppress evidence. (See People v. Lio, 108 Ill.App.2d 443, 247 N.E.2d 912 (abstract opinion); People v. Felton, 20 Ill.App.3d 103, 313 N.E.2d 642.) This cause is remanded for further proceedings. Reversed and remanded. G. MORAN and KARNS, JJ., concur.